Seawell, J.
delivered the judgment of the court.
The plaintiffs in this case claim title, as heirs of Pointer; and it appears from the case, that Pointer conveyed in his lifetime to Stephenson. If, therefore, Pointer ever had any interest, having conveyed it, nothing was left to descend to his heirs.
The repayment of the purchase money can have no influence on the case: it can in no respect operate as a re-conveyance of the legal estate of lands. Wherefore, we are all of opinion there should be judgment for the defendant.